Citation Nr: 1009585	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a hearing loss 
disorder.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for gastroesophageal 
reflux (GERD).  

5.  Entitlement to an evaluation in excess of 20 percent 
disabling for low back strain with history of avulsion 
fracture L5.  

6.  Entitlement to a compensable evaluation for scar, 
residuals, ganglion cyst, right wrist.  

7.  Entitlement to an evaluation in excess of 10 percent 
disabling for chronic fatigue syndrome with muscle aches, 
weakness, joint pain, and headaches.  

8.  Entitlement to an evaluation in excess of 50 percent 
disabling for depression.  

9.  Entitlement to a total disability rating based on 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to February 
1995.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2005, September 2006, and May 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  

In April 2008 the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  In July 2009, the 
Veteran testified at a personal hearing before the BVA at the 
RO.  Transcripts of those hearings are of record.  

During the July 2009 BVA hearing the Veteran's representative 
indicated that he either had or intended to file a claim for 
VA benefits for sciatica.  Transcript at 17.  Noting that in 
the instant decision the Board grants benefits for bilateral 
neurological manifestations of the Veteran's low back 
disability, the Board refers the matter of a claim for 
sciatica to the RO for appropriate action.   

The issues of service connection for GERD, a higher 
evaluation for depression, and a TDIU are addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  In August 2009, prior to the promulgation of a decision 
in the appeal, the Veteran stated that he wanted to withdraw 
his claim for service connection for PTSD.  

2.  The Veteran does not have a hearing loss disability as 
defined by VA regulation.  

3.  Any current respiratory disorder is not shown to be 
causally or etiologically related to service, including 
respiratory symptomatology due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  

4.  The Veterans' low back strain with history of avulsion 
fracture L5 does not result in ankylosis of the entire 
thoracolumbar spine, forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, or any incapacitating 
episodes.  

5.  The Veteran's low back strain with history of avulsion 
fracture L5 results in mild incomplete paralysis of the toes 
of the left foot.  

6.  The Veteran's low back strain with history of avulsion 
fracture L5 results in mild incomplete paralysis of the toes 
of the right foot.  

7.  The Veteran's scar, residuals, ganglion cyst right wrist 
is superficial, encompasses an area less than 39 square 
centimeters, is not unstable, is not painful upon 
examination, and does not result in any limitation of 
function.  

8.  The Veteran's chronic fatigue syndrome does not restrict 
routine daily activities by less than 25 percent of the pre-
illness level and does not result in periods of 
incapacitation of at least two weeks total duration per year.  


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a 
Substantive Appeal pertaining to the claim for service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Hearing loss was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  

3.  A respiratory disorder was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1103, 1110, 1117, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.304, 3.317 (2009).  

4.  The criteria have not been met for a disability rating 
higher than 20 percent for orthopedic manifestations of the 
low back strain with history of avulsion fracture L5.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 
(2009).

5.  The criteria have been met for a disability rating of 10 
percent, but not higher, for neurologic manifestations of the 
toes of the left foot resulting from the low back strain with 
history of avulsion fracture L5.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8524 (2009).  

6.  The criteria have been met for a disability rating of 10 
percent, but not higher, for neurologic symptoms of the toes 
of the right foot resulting from the low back strain with 
history of avulsion fracture L5.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8524 (2009).  

7.  The criteria have not been met for a compensable 
disability for scar, residuals, ganglion cyst, right wrist.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.118 Diagnostic Code 7805 (2008 & 2009).  

8.  The criteria have not been met for a disability rating 
higher than 10 percent for chronic fatigue syndrome with 
muscle aches, weakness, joint pain, and headaches.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.88a Diagnostic Code 6354 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004, December 2005, March 
2006, and June 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

During the July 2009 Board hearing the Veteran indicated that 
he wanted to withdraw the issue of entitlement to service 
connection for PTSD.  Transcript at 4.  There thus remain no 
allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
RO's denial of service connection for PTSD and the appeal as 
to that issue is dismissed.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "To establish a right to compensation for a 
present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Service personnel records document that the Veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  For veterans who served in the Southwest Asia 
theater of operations during the Persian Gulf War, service 
connection may be established for chronic disability that 
cannot be attributed to a known clinical diagnosis 
(undiagnosed illness) or for a medically unexplained 
multisymptom illness (e.g., chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

Among the requirements for service connection for a 
disability due to undiagnosed illness of a veteran who served 
in the Southwest Asia theater of operations during the 
Persian Gulf War are that there are objective indications of 
a qualifying chronic disability, which means a chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness defined by a 
cluster of signs or symptoms (i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, or any other illness 
specified by the Secretary), or any diagnosed illness 
specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; 68 Fed. Reg. 34541 (June 10, 2003).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to fatigue, signs and 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs and symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The illness must become manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  Id.  

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  Id.  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  Id.  There must be a minimum of a 6-month 
period of chronicity.  Id.  

There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Id.  If signs or symptoms have been medically 
attributed to a diagnosed rather than undiagnosed illness, 
the Persian Gulf War presumption of service connection does 
not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 
1998), published at 63 Fed. Reg. 56,703 (1998).

Hearing Loss

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

In March 2009, the Veteran underwent a VA audiology 
examination.  Audiologic testing measured pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 30, 15, 15, 15, and 15 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 25, 15, 10, 10, and 15 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 100 percent in both right ear and 96 
percent in the left ear.  

These results fail to meet the threshold requirements for 
impaired hearing for VA compensation purposes.  No other 
competent evidence demonstrates hearing loss meeting the 
criteria under 38 C.F.R. § 3.385.  In the absence of proof of 
a present disability, there can be no valid claim for service 
connection.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the 
existence of a present disability for VA compensation 
purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App, 319 (2007).  

Because the preponderance of the evidence is against a 
finding that the Veteran has or has had a hearing loss 
disability his appeal as to this issue must be denied.  As 
the evidence in as to this issue is not evenly balanced there 
is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Respiratory Disorder

The Veteran asserts several theories of entitlement in 
contending that service connection is warranted for 
obstructive airway disease.  In his December 2004 application 
he endorsed that he was exposed to an environmental hazard 
consisting of oil field fire fumes during the Gulf War.  He 
also indicated that he suffers from obstructive pulmonary 
disease as the result of exposure to asbestos in 1985 while 
taking out lagging in an engine room.  In a statement 
accompanying that application the Veteran reported that he 
had been denied readmittance to active duty due to 
obstructive airway disease.  

In his December 2006 Notice of Disagreement with the RO's 
denial of this claim, the Veteran contended that he suffered 
from obstructive airway disease due to asbestos exposure, 
Gulf War Syndrome, and lead paint exposure.  In a writing 
received in April 2007 the Veteran characterized this 
disability as shortness of breath due to an undiagnosed 
illness and explained that his shortness of breath was "as a 
result of environmental exposure of sand, oil fires, etc."  
He reported in a July 2008 writing that his breathing 
problems started during the Gulf War and he expressed his 
belief that his breathing problems should be considered to be 
an undiagnosed illness connected to the Gulf War.  

During the April 2008 DRO hearing the Veteran attributed his 
respiratory problems to exposure to paint while painting 
aboard ship, scraping lead paint or asbestos off of the walls 
of the ship, and removing material from pipe joints in engine 
rooms.  Transcript at 15.  He testified that during the last 
three years of active service he was no longer able to pass 
the physical readiness test and saw doctors about his 
breathing problems while serving aboard the U.S.S. Roosevelt.  
Id. at 15-16.  He also reported that he was diagnosed with 
asthma at a VA hospital in 1996 or 1997.  Id. at 16.  The 
Veteran testified that he was a smoker.  Id. at 17.  

During the Board hearing the Veteran testified that VA had 
treated him for asthma since his return from the Persian 
Gulf.  Transcript at 27.  He testified that he tried to 
reenter active duty and "that's when they found out that it 
was something more than asthma.  They sent me to a specialist 
down there, and they they - denied me act - going back to 
active duty."  Id. at 28.  The Veteran also testified that 
he was never told what his condition was, just that it was 
asthma related.  Id.  When asked by his attorney if it was 
some kind of obstructive disease, the Veteran answered in the 
affirmative.  Id.  

Service treatment records are absent for evidence that the 
Veteran had any chronic respiratory disease or symptoms of a 
chronic respiratory disease.  Although the Veteran testified 
that he saw doctors about breathing problems during service 
and that he was no longer able to pass physical tests during 
service, neither his service treatment records nor his 
service personnel records document any failure to pass 
physical tests or any treatment or consultation for breathing 
problems akin to those he now claims.  

Indeed, taking into account the detailed nature of the 
service treatment records and the Veteran's diligence in 
seeking treatment, the records tend to show that he had no 
chronic breathing problems during service.  For example, the 
Veteran was treated with Sudafed and Robitussin for 
congestion and a cough in April 1993 and treated for external 
ear pain and a sore throat, diagnosed as an upper respiratory 
infection, in November 1994; yet there is no mention of a 
chronic respiratory problem or inability to pass physical 
readiness tests.  This evidence tends to show that the 
Veteran had two bouts with a common cold or upper respiratory 
infection during the 1990's but no chronic respiratory 
problem.  Dental health questionnaires from 1991, 1992, 1993, 
and 1994 include the Veteran's endorsement that he did not 
then have nor had ever had persistent cough, asthma, hay 
fever, or sinus problems.  By his own endorsement the Veteran 
thus indicated a lack of chronic respiratory problems during 
service.  

This is not a case where service records are absent or lack 
detail.  Rather service treatment records are extensive in 
this case.  As between the Veteran's testimony and the 
detailed and extensive service treatment records, the Board 
finds more probative the service treatment records as to 
whether the Veteran had a chronic respiratory disease or 
injury or symptoms of a chronic respiratory disease or 
residuals of injury during service.  See Curry v. Brown, 7 
Vet. App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by a veteran).  

Under a summary of defects and diagnoses, an August 1997 
report of medical examination provided that the Veteran had 
shortness of breath.  This is supported only by a system 
review that includes checkmarks for "YES" as to preprinted 
symptoms of shortness of breath and wheezing, next to which 
is written "In 1985 - on & off."  This report also includes 
normal clinical evaluations of the Veteran's lungs and chest 
and a notation that chest x-ray was normal.  This tends to 
show that the Veteran's respiratory problems rest entirely 
with his self diagnosis but are unsupported by any clinical 
evidence.  In turn this draws into question whether the 
Veteran has a respiratory disability resulting from a 
disease, injury, or undiagnosed illness.  

VA treatment records also fail to show that the Veteran has a 
chronic respiratory disease.  A note from some point after 
December 1997 (the note is undated but refers to December 
1997) document the Veteran's report of dyspnea, night time 
wheezing, and that he had a family history of asthma.  Around 
this time and continuing into 1999 there is a question as to 
whether the Veteran had asthma and a suggestion for 
evaluation for gastroesophageal reflux, but no diagnosis of 
asthma or any other respiratory disease.  A July 1998 nursing 
note documents that the Veteran "wants to quit smoking 
because he has asthma" but the claims file is absent for a 
diagnosis of asthma by a medical professional.  A January 
2000 note indicates that the Veteran had asthma which was 
stable.  A 2003 nursing assessment form includes an 
indication that the Veteran had respiratory asthma but this 
is found in a list of conditions and is more in the nature of 
a history than a clinical diagnosis.  None of these reports 
of asthma are supported by any explanation or diagnostic 
findings but appear to be more in the nature of historical 
reports.  Again, this appears to rest more on the Veteran's 
self diagnosis than on clinical data.  Treatment records 
include numerous references to the Veteran's longstanding 
cigarette use and unsuccessful efforts in smoking cessation 
programs.  

Submitted by the Veteran is a February 2000 letter addressed 
to him from the Department of Defense informing him that he 
was found medically disqualified for entry into the military 
because of a history of obstructive airway disease.  Of note 
is that the letter does not provide evidence that the Veteran 
had a diagnosis of obstructive airway disease, let alone that 
any obstructive airway disease was related to service.  
Rather it only indicates a history of obstructive airway 
disease.  As there is no basis, other than that already 
described above, for a finding of obstructive airway disease 
prior to February 2000, the letter does not provide evidence 
probative either that the Veteran has or had a chronic 
respiratory disease or that he had a chronic respiratory 
disease due to service.  

The Board has considered the Veteran's testimony that when he 
attempted to reenter military service he was told by a 
specialist that he had a respiratory problem that was 
"asthma related" and his interpretation that at that time 
he was found to have something more than asthma.  BVA 
Transcript at 28.  However, he testified that he was not 
provided any more specific information about his respiratory 
problem and that the treatment he received was solely at a VA 
facility.  Id.  He also testified that it was at the VA 
facility that he was evaluated for his respiratory problems.  
Id. at 36.  Of record are treatment notes from that time 
period and from the facility he identified, the Clarksburg VA 
medical facility near Beckley West Virginia.  There is no 
other evidence showing that he had any respiratory disease, 
nor has the Veteran asserted that any report was ever created 
documenting findings of respiratory disease from the time he 
tried to reenter the military.  

The Board finds it unlikely that the Veteran had a chronic 
respiratory disease and that disease went unacknowledged in 
VA records.  More importantly, the February 2000 letter 
specifically states that the reason for his medical 
disqualification was history of obstructive airway disease.  
It does not follow that if he was actually found to have an 
obstructive airway disease the reasons for disqualification 
would be listed as a history of disease.  Much more likely, 
the letter would have omitted the word 'history.'  The 
wording of the letter is consistent with the other evidence 
of record; the reported history of disease derives ultimately 
from the Veteran's report rather than clinical findings.  

In August 2006 the Veteran underwent a VA examination by a 
pulmonologist with regard to his reported breathing 
difficulties.  The examiner reported that he had reviewed the 
Veteran's claims file including that the Veteran reported 
shortness of breath going back to 1985, he recorded the 
Veteran's description of his shortness of breath and the 
Veteran's statement that he was told at some point that he 
possibly had asthma.  Also recorded was the Veteran's report 
that he continued to smoke and for the most part smoked a 
pack and one half of cigarettes per day since age 15.  

Chest x-rays were clear without evidence of consolidation, 
effusion or pneumothorax.  There were a few areas of 
granulomatous calcifications but the medical professional 
stated that these were not of clinical significance.  
Pulmonary function test results are of record and the 
examiner noted that the Veteran had a normal spirogram with 
no significant change with bronchodilator and normal 
diffusion capacity of the lung for carbon monoxide.  The 
pulmonologist stated an impression that the shortness of 
breath was at least as likely as not due to cigarette smoking 
and deconditioning.  

This report is highly probative evidence that the Veteran 
does not have any respiratory disease, including respiratory 
disease due to exposure to environmental hazards such as 
sand, paint, or asbestos.  This report is also highly 
probative evidence that the Veteran's symptoms of shortness 
of breath are not the cause of an undiagnosed illness because 
the pulmonologist attributed the Veteran's shortness of 
breath to cigarette smoking and deconditioning.  The Board 
assigns this report high probative value because the examiner 
clearly based his impression on the Veteran's history as well 
as objective diagnostic tests.  Moreover, the report is 
consistent with the other evidence of record.  As all 
relevant diagnostic tests were normal and the record supports 
the examiner's impression little else need be stated as to 
rationale for his impression.  The examination is adequate.  

The Board has considered the Veteran's opinion that he has 
asthma, his reports that he was told that he possibly has 
asthma, the notations in the treatment records of asthma, and 
his opinion that his shortness of breath is the result of 
environmental hazards and/or an undiagnosed illness.  As 
between the July 2006 examination report and this other 
evidence the Board assigns considerably more probative weight 
to the examination report.  The report is supported by the 
evidence in the claims file.  All references to asthma are 
without any explanation or clinical support and were entered 
by nursing staff.  All diagnostic tests of record, such as 
spirometry and chest x-rays, are normal  The opinion finding 
that the Veteran's shortness of breath was more likely than 
not due to cigarette smoking and deconditioning was rendered 
by a pulmonologist, a clinician with far greater relevant 
expertise than nursing staff or the Veteran.  Although the 
Veteran did report shortness of breath during service and 
apparently has had shortness of breath during the pendency of 
his claim this is not in itself a disease or injury and hence 
not subject to VA disability compensation benefits.  See 
38 U.S.C.A. § 1110 (referring to disability resulting from 
injury or disease).  

This is not to say that the Veteran's shortness of breath is 
due to an undiagnosed illness.  There are no objective signs 
perceptible to an examining physician that the Veteran has an 
undiagnosed illness.  Indeed all objective testing and 
observation shows that he does not.  Furthermore his 
subjective symptom of shortness of breath has been attributed 
by a pulmonologist to causes other than his service in the 
Persian Gulf - cigarette smoking and deconditioning.  Hence 
service connection is not warranted based on application of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Also considered by the Board is the statement dated in August 
2009 from "G.C." who states that she has known the Veteran 
since his return from the Gulf War and that she noticed him 
wheezing and experiencing shortness of breath.  This evidence 
is not inconsistent with the results of the August 2006 VA 
examination and is afforded no probative weight as to the 
cause of the Veteran's respiratory problems.  

Finally the Veteran's shortness of breath due to cigarette 
use is not subject to VA disability compensation.  For claims 
filed after June 9, 1998, such as the Veteran's claim, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the claimant's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, application of 
38 U.S.C.A. § 1103 as implemented by 38 C.F.R. § 3.300, bars 
service connection for respiratory disability resulting from 
such use.  

The evidence thus shows that the Veteran does not have the 
claimed disease or injury.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the 
existence of a present disability for VA compensation 
purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App, 319 (2007).  VA disability 
compensation benefits are available for disability resulting 
from injury suffered or disease contracted in line of duty or 
aggravation of during active service of a preexisting disease 
or injury.  38 U.S.C.A. § 1110.  As the Veteran has no 
respiratory disease or injury, including an undiagnosed 
illness, and has no residuals of a disease or injury, his 
appeal as to this issue must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The issues of higher ratings for the Veteran's back 
disability, scar, and chronic fatigue syndrome arise from his 
disagreement with the RO's initial assignment of ratings for 
those disabilities.  In such cases, VA must consider all 
relevant evidence of record and there is the possibility of 
separate ratings for different periods of time if the facts 
indicate that such would be appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Low Back Disability

Service connection was established for low back strain with 
history of avulsion fracture L5 in the December 2005 rating 
decision and the RO then assigned the current 20 percent 
disability rating under 38 C.F.R. § 4.71a Diagnostic Code 
5237.  

In general, diseases and injuries of the thoracolumbar spine 
are evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine (General Formula), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.  

Unfavorable ankylosis of the entire spine is assigned a 100 
percent evaluation.  Id.  Unfavorable ankylosis of the entire 
thoracolumbar spine is assigned a 50 percent rating.  Id.  A 
rating of 40 percent is assigned for favorable ankylosis of 
the entire thoracolumbar spine or where forward flexion of 
the thoracolumbar spine 30 degrees or less.  Id.  A 20 
percent rating is assigned where forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id. at Note (2); 
see also 38 C.F.R. § 4.71, Plate V.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  38 C.F.R. § 4.71a General Formula at Note (2).  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate Diagnostic Code.  Id.  Note (5) defines ankylosis 
as a condition in which all or part of the spine is fixed in 
flexion or extension.  Id.  

In cases where service connected intervertebral disc syndrome 
is involved, ratings can be alternatively assigned based on a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.  In this case all evidence shows that the 
Veteran has never been prescribed bed rest by a physician for 
an incapacitating episode of intervertebral disc syndrome.  
Hence, a rating based on incapacitating episodes is not 
warranted.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The earliest evidence going to the rating criteria is found 
in an October 2005 VA examination report.  Symptoms reported 
by the Veteran include that he has constant pain of the lower 
back which radiates to his hips with prolonged sitting and 
that his back is constantly stiff and weak.  He reported 
flareups of varying frequency and duration caused by 
prolonged sitting, standing, and walking.  He also reported 
intermittent numbness of his legs during flareups.  

As far as reported functional limitations, the Veteran 
provided that at the time of the examination he was employed 
cleaning a power house and that his lower back disability 
prevented him from doing anything other than dusting.  He 
also reported that he could perform the activities of daily 
living but could not bend over to put his shoes on and that 
his back began to hurt if he drove a car longer than 10 or 15 
minutes.  

Range of motion measurements of the Veteran's lumbar spine 
were forward flexion from 0 to 55 degrees decreasing to 45 
degrees due to pain upon repetition, the Veteran refused to 
attempt extension, lateral flexion was 15 degrees to the left 
and right without change upon repetition and lateral rotation 
was 5 degrees to each side without change upon repetition.  
Noted by the examiner was that the Veteran expressed 
discomfort with all motions.  

Even taking into consideration the additional 10 degree loss 
of forward flexion due to pain, this examination found 
forward flexion not so limited as to approach 30 degrees.  
Nor was it shown that the Veteran had ankylosis of the entire 
thoracolumbar spine.  Hence, the examination report is 
evidence against assigning a rating higher than 20 percent 
under the General Formula.  There is no evidence from this 
report that a separate neurological rating is warranted.  Nor 
is there evidence that the Veteran had any incapacitating 
episodes as defined by regulation.  

In March 2009 the Veteran again underwent VA examination of 
his spine.  The examiner indicated that he had reviewed the 
Veterans claims file.  The Veteran reported a history of 
pain, weakness, stiffness, fatigue, spasms, constant pain 
radiating in to the lower extremities, an inability to walk 
more than a few yards, and severe flare ups during which time 
he could not do anything.  

Physical examination revealed a stooped posture with an 
antalgic slow gait.  There was no ankylosis of the spine.  
Range of motion was measured as forward flexion from 0 to 40 
degrees, zero range of extension, left and right lateral 
flexion from 0 to 20 degrees and 0 to 15 degrees, 
respectively, and left and right lateral rotation to 10 
degrees in each direction.  The examiner indicated that there 
was objective evidence of pain following repetitive motion 
but that the Veteran refused to attempt repeated motions 
asserting that he was in too much pain.  

The examiner indicated that testing for non-organic physical 
signs was conducted and the Veteran was noted to have four 
out of eight positive Waddell's signs with superficial 
tenderness to lumbar region, pain on simulated rotation, 
regional weakness (with intermittent resistance to knee 
extension, knee flexion, and ankle dorsiflexion), and 
exaggerated pain response.  

Addressing the functional effects of the Veteran's low back 
disability, the examiner recorded the Veteran's report of 
last working in 1997 or 1998 but the examiner noted that the 
Veteran had reported during a 2006 examination that he had 
worked three months earlier.  Upon inquiry the examiner 
reported that he had worked as a custodian for 6 to 12 
months.  Also noted was that the Veteran's low back 
disability had a moderate effect on his ability to dress, 
toilet, and do chores, prevented him from shopping, 
exercising, playing sports and engaging in recreation, and 
had a severe effect on his ability to travel.  

The presence of four positive Waddell's signs, taken together 
with the Veteran's refusal to repeat tested motions impacts 
negatively on his credibility as far as the Veteran's reports 
of the extent of his disability and his reports of pain.  
Through no fault on the part of the examiner, there was 
simply no way to determine the effect of pain on the 
Veteran's functional capacity.  Given these facts, 
application of 38 C.F.R. § 4.40 and § 4.45 does not provide 
for ratings higher than otherwise indicated from the evidence 
obtained by this examination.  

Hence, under the schedular criteria, a rating higher than the 
20 percent already assigned is not warranted for orthopedic 
manifestations of the Veteran's spine disability because the 
Veteran has forward flexion to greater than 30 degrees and 
does not have ankylosis of the entire thoracolumbar spine.  
Also listed in the examination report is that the Veteran had 
no incapacitating episodes.  Therefore a rating based on 
incapacitating episodes is not warranted.  

As to neurological symptoms, a history was noted of numbness, 
paresthesias, leg and foot weakness, and unsteadiness and 
falls.  The examiner indicated that the etiology of these 
symptoms was not unrelated to the claimed disabilities.  
Sensory / neurological testing of the Veteran's lower 
extremities resulted in findings of 1 out of 2 for both the 
left and right sides as to light touch and pain (pinprick).  
Other neurological examination results included equal 3 plus 
knee jerk, equal 2 plus ankle jerk, and normal right and left 
plantar flexion.  Neither vibration nor position sensory 
tests were conducted.  

This examination report contains preprinted questions or 
locations for entries.  Under a section for details and 
location of abnormal sensation, the examiner listed "Other" 
for both the left and the right.  Under an entry for listing 
detailed information about the location, including the name 
of the peripheral nerve with sensory branches fitting the 
pattern of sensory loss for lower extremities the examiner 
listed "toes bilaterally" for both the left and right.  

These findings, taken together with the report of 
paresthesias and that such symptoms were not unrelated to the 
claimed disability, are evidence of bilateral objective 
neurological manifestation of the Veteran's spine disability.  
In keeping with Note (1) of the General Formula, separate 
ratings are warranted for these manifestations.  

Taking the nearly normal reflexes and pain and light touch 
findings together with the comments, the evidence shows that 
the Veteran suffers no more than mild incomplete paralysis of 
the affected parts, his toes, in this case.  Regardless of 
the examiner's failure to identify by name the affected 
nerve, mild incomplete paralysis of the common popliteal, the 
internal popliteal, and the posterior tibial nerve, the only 
nerves for which the rating schedule refers specifically to 
the toes, all provide for 10 percent ratings for mild 
incomplete paralysis.  38 C.F.R. § 4.124a.  There is only one 
neurological manifestation on each side so only one rating 
for each side is appropriate.  See 38 C.F.R. § 4.14 
(providing that ratings are not to be pyramided, including 
assigning more than one rating for the same manifestation of 
a disability).  Therefore, a separate 10 percent rating is 
warranted for neurological manifestations of the Veteran's 
spine disability on the left side and a separate 10 percent 
rating is warranted for neurological manifestation of the 
Veteran's spine disability on the right side.  

During the Board hearing, the Veteran's representative stated 
as follows:  "I wanted you to know that I just put a 
separate claim in for . . . to get a third party for him, . . 
. that may have arrived at the VA now, for sciatica down both 
of his legs."  Transcript at 17.  Neither a request for nor 
an intent to request an evaluation for neurological 
disability associated with the Veteran's low back disability 
deprives the Board of jurisdiction over the Veteran's appeal 
with regard to his low back disability.  Clear from Note (1) 
under the General Formula, an evaluation of a disability of 
the spine includes both neurological manifestations and 
orthopedic manifestations of the disability.  38 C.F.R. 
§ 4.71(a).  In the December 2006 Statement of the Case and 
again in the March 2009 Supplemental Statement of the Case, 
the RO provided the Veteran with the text of Note (1).  There 
is no indication from statute or regulation that the Board 
may decline to exercise its jurisdiction over any aspect of 
an appeal.  Furthermore, although the claims file contains no 
separate claim for neurological manifestations of the 
Veteran's low back disability, if the Veteran's 
representative has indeed filed such a claim and the RO 
granted the claim, there is the potential that the Board's 
failure to allow the benefit at this time would negatively 
impact on the effective date of the award.  

In summary, the preponderance of the evidence is against 
assigning a rating higher than 20 percent for orthopedic 
manifestations of the Veteran's low back disability.  Two 
separate ratings of 10 percent each are warranted for 
neurological manifestations of the Veteran's low back 
disability on the right and left side.  The evidence as to 
the Veteran's low back disability is not so close as to 
trigger application of the reasonable doubt doctrine.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  

Right Wrist Scar

Service connection was established for a scar of the 
Veteran's right wrist in the December 2005 rating decision 
and the RO then assigned the current noncompensable (zero 
percent) disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Changes were made to the rating criteria for scars during the 
pendency of this appeal; becoming effective October 23, 2008.  
See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  As noted in the 
Federal Register, the revised criteria apply to all 
applications for benefits received by VA on or after October 
23, 2008.  Id.  Additionally, claimants may request review 
under the revised regulations.  Id.  In this case the Veteran 
has not done so.  Hence, there would typically be no reason 
to consider the revised criteria in a case such as this.  The 
RO did list the revision in the March 2009 Supplemental 
Statement of the Case and apparently considered the revised 
criteria.  Therefore, the Board will address the changes, 
which, under the facts of this case, do not provide for a 
different result than provided by application of the pre-
revision criteria.  

Under the criteria effective prior to October 23, 2008, 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion are rated 10 percent disabling if 
involving an area or areas exceeding 6 square inches (39 sq. 
cm.); 20 percent disabling if involving an area or areas 
exceeding 12 square inches (77 sq. cm.); 30 percent disabling 
if involving an area or areas exceeding 72 square inches (465 
sq. cm.); and 40 percent disabling if involving an area or 
areas exceeding 144 square inches (929 sq.cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2009).  A deep scar is one 
associated with underlying soft tissue damage.  Id. at Note 
(2).  

Under the criteria effective prior to October 23, 2008, 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion are rated as 
10 percent disabling if the scar or scars encompass an area 
or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  

Under the criteria effective prior to October 23, 2008, 
superficial scars are assigned a 10 percent rating if the 
scars are unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (1).  An unstable scar is one 
where there is frequent loss of skin over the scar.  Id. at 
Note (2).  

Under the criteria effective prior to October 23, 2008, 
superficial scars that are painful on examination are 
assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Under the criteria effective prior to October 23, 2008, if 
the scar causes limitation of function, a rating is assigned 
based on the extent of limitation of the affected part.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805.

The revisions effective October 23, 2008 do not affect this 
case.  For example, the revision added language to Diagnostic 
Code 7802 to include the effect of multiple qualifying scars, 
a single qualifying scar affecting more than one extremity, 
or a single qualifying scar affecting one extremity and a 
portion of the trunk.  The revision also adjusted the ratings 
for unstable or painful scars where more than two such scars 
are present.  Finally, the revision explained that scars 
evaluated under Diagnostic Codes 7801, 7802, or 7805 could 
receive an evaluation as a painful or unstable scar, if 
applicable.  Here, there is only one scar at issue, it is not 
associated with the Veteran's trunk, and all evidence shows 
that the scar is not painful and not unstable.  

Service treatment records show that the Veteran's right wrist 
scar is residual of inservice excision of a ganglion cyst.  
In October 2005, the Veteran underwent VA examination with 
regard to this scar.  He reported no functional deficits of 
the right wrist.  Physical examination revealed normal range 
of motion of the digits and wrist, with normal opposition.  
Grip strength was equal, sensation was intact.  Scar of the 
right wrist was 3 centimeters long and 1.5 centimeters wide, 
which is an area no greater than 4.5 square centimeters.  
There was no elevation, depression, keloid formation, or 
evidence of surrounding or underlying tissue involvement.  
The Veteran reported that he had no problems with the scar, 
including no pain, irritation, altered sensation, or itching.  
This examination report is thus evidence against assigning a 
compensable rating for the Veteran's right wrist scar.  

In his January 2006 Notice of Disagreement the Veteran argued 
that his ganglion cyst was coming back and that therefore a 
compensable rating should be assigned.  February 2006 VA 
treatment notes document the Veteran's complaint of severe 
pain in his ankles, knees, hips, and back and of both wrists 
and that the Veteran expressed his belief that the pain in 
his wrists was caused by a returning ganglion cyst.  There 
are no clinical findings of a returning ganglion cyst of the 
right wrist.  There is no mention in clinical records after 
February 2006 of a ganglion cyst of the right wrist.  In the 
October 2005 report the examiner specifically found that 
there was no evidence of recurrence of the cyst.  In July 
2006 the Veteran underwent a Gulf War VA examination which 
included examination of his hands and wrists.  He was found 
to have normal range of motion but expressed discomfort on 
all motion, not just of the hands but of all joints.  There 
were no findings of recurrence of a ganglion cyst, nor is 
there any report that the Veteran mentioned a returning 
ganglion cyst.  During the July 2009 Board hearing the 
Veteran testified that the only symptom he had involving his 
right wrist was itching.  Transcript at 29.  

Taken together, the preponderance of the evidence is against 
assigning a compensable rating for the Veteran's residual 
scar of the right wrist.  His statement regarding a returning 
ganglion cyst was considered by the Board but the examiner's 
report in 2005, just a few months prior to the Veteran's 
statement, along with the clinical records and Gulf War 
examination and the Veteran's testimony during the Board 
hearing are more probative as to whether the Veteran has had 
a ganglion cyst of the right wrist or any compensable 
symptoms of his right wrist scar at any time since he filed 
his claim for VA disability compensation benefits.  Had the 
ganglion cyst returned it is unlikely, given the number of 
treatment records associated with the claims file, that 
clinicians would not have noted the cyst and unlikely that 
the Veteran would have provided the referred to testimony 
during the Board hearing.  

Because the preponderance of the evidence is against a 
finding that any of the criteria for a compensable rating for 
the Veteran's right wrist scar have been met, the appeal as 
to this issue must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Chronic Fatigue Syndrome

Service connection was established for chronic fatigue 
syndrome in the September 2006 rating decision and the RO 
then assigned the current 10 percent disability rating under 
38 C.F.R. § 4.88a Diagnostic Code 6354.  

38 C.F.R. § 4.88b, Diagnostic Code 6354 provides disability 
ratings from 10 to 100 percent for chronic fatigue syndrome 
as manifested by debilitating fatigue, cognitive impairments, 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms.

A 100 percent rating is assigned when such manifestations are 
nearly constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  Id.  A 60 percent rating is assigned 
when such manifestations are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  Id.  A 40 percent rating is assigned when such 
manifestations are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total per year.  Id.  A 
20 percent rating is assigned when such manifestations are 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year.  Id.  A 10 
rating is assigned when such manifestations wax and wane but 
result in periods of incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  Id.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  Id.

A July 2006 VA Gulf War examination report is the earliest 
evidence relevant to this disability.  At that time the 
Veteran reported that he had generalized muscle aches and 
weakness in all muscles that never goes away and that after 
he does anything active fatigue lasts for 3 to 4 days along 
with pain.  He reported that he had non-prostrating headaches 
just about every day that last all day and that the pain is 
in the side, the front, and sometimes the back of his head.  
He also reported that all of his joints hurt but not all of 
them all of the time.  The examiner remarked that the Veteran 
was being evaluated for depression and that the Veteran 
reported that he gets no more than 2 to 3 hours of sleep per 
night, has nightmares, is awakened by the aches and pains, 
and has trouble falling asleep and frequent awakenings.  He 
reported that he did not have any pinpoint tenderness.  He 
also reported that nothing alleviates his pain or fatigue and 
that any type of activity precipitates it or makes it worse.  

Physical examination found the Veteran alert and oriented; 
the examiner remarked that the Veteran appears in discomfort 
when observed walking down the hall.  He had completely 
normal range of motion of his shoulders, elbows, wrists, 
hands, hips, knees, and ankles with no loss of motion upon 
repetition.  He reported discomfort with all aspects of range 
of motion but all motion was normal.  X-rays of the Veteran's 
hands, elbows, shoulders, feet, ankles, knees, pelvis, and 
hips showed no significant abnormalities.  

Without any supporting rationale or explanation, the examiner 
provided an impression of chronic fatigue syndrome with 
muscle aches and weakness as well as joint pain and 
headaches.  He indicated that the appropriate diagnosis was 
chronic fatigue syndrome because physical examination 
revealed no trigger points or tender points which could 
support a diagnosis of fibromyalgia.  

This report documents the Veteran's symptoms but provides no 
evidence as to how or if the symptoms described restricted 
the Veteran's routing daily activities or resulted in any 
periods of incapacitation.  Hence, this report provides no 
evidence to assign a rating higher than the 10 percent 
already assigned.  

In March 2009 the Veteran underwent a VA examination 
specifically to address the level of disability resulting 
from his chronic fatigue syndrome.  Under a heading for 
medical history the examiner recorded the Veteran's report of 
constant or nearly constant debilitating fatigue which did 
not last 24 hours or longer after exercise and which had not 
resulted in restriction of routine daily activities for more 
than 12 months.  Next to an entry of "WHAT IS THE PERCENTAGE 
RESTRICTION OF ROUTINE DAILY ACTIVITIES" is listed "30."  
Specific examples of activities which were restricted were 
provided by the Veteran as inability to "mow grass, even 
getting up to go to the dining room to eat, I just don't care 
to move."  

The Veteran reported symptoms as constant generalized muscle 
aches, constant generalized weakness, constant migratory 
joint pains, constant sleep disturbance, frequent inability 
to concentrate, frequent forgetfulness, frequent confusion, 
and constant headaches.  He also reported that his headaches 
were of a type, severity, or pattern different from headaches 
in the premorbid state.  

Physical examination was essentially normal and there were no 
test results to exclude other conditions.  As to employment 
the Veteran initially reported that he was unemployed but not 
retired and that he had last worked in 1997 or 1998.  But 
when questioned by the examiner, he reported that he worked 
for 6 to 12 months in 2006.  

The examiner diagnosed depression, explaining that although 
the Veteran was previously diagnosed with chronic fatigue 
syndrome he did not meet the standards for that diagnosis.  
She stated that she suspected that most of the Veteran's 
symptoms originate primarily from his depression and 
secondarily from his low back pain.  

In listing the effects of the problem on usual daily 
activities the examiner indicated that the problem prevented 
shopping, exercise, sports and recreation, had moderate 
effect on chores, bathing, dressing, and toileting, had 
severe effect on traveling, and had no effect on grooming and 
feeding.  She indicated that the criterion of new onset of 
debilitating fatigue severe enough to reduce or impair 
average daily activity below 50 percent of the Veteran's pre-
illness activity level for a period of 6 months had not been 
met.  She also indicated that the criterion had not been met 
that other clinical conditions that may produce similar 
symptoms have been excluded by thorough evaluation, based on 
history, physical examination, and appropriate laboratory 
tests.  Finally, the examiner indicated that at least 6 of 
the 10 chronic fatigue diagnostic criteria had not been met.  

A higher rating for chronic fatigue syndrome based on the 
March 2009 examination report is not warranted because by the 
determination that the Veteran does not have chronic fatigue 
syndrome the examiner essentially found that the Veteran's 
symptoms are not due to chronic fatigue syndrome.  Rather she 
provided that his symptoms result from his service connected 
back and psychiatric disability.  In essence this is evidence 
that chronic fatigue syndrome does not result in a 
restriction of the Veteran's daily activities by less than 25 
percent of the pre-illness level or result in periods of 
incapacitation of at least two weeks total duration per year.  
The Board thus finds that this examination report is evidence 
against assigning a rating higher than 10 percent for chronic 
fatigue syndrome.  

The Veteran's reports have been considered.  The question 
"What is the percentage of restriction of routine daily 
activities" is somewhat ambiguous, particularly in the 
context of this report which leads the Board to believe that 
this question was posed to the Veteran.  Under the rating 
schedule the criterion of percentage of restriction is in 
terms of the amount of remaining percentage of the pre-
illness level (for the 60 and 40 percent ratings) and the 
amount of restriction (for the 20 percent rating).  It would 
follow that the Veteran's intent was to state that he had 30 
percent of his pre-illness level.  Of course it could also be 
read as the amount of restriction, in which case his response 
would indicate a 70 percent remaining level of activity.  
Given the rating criteria either interpretation is possible 
and determining which was intended by the Veteran is 
logically impossible.  Therefore the Board will take the 
Veteran's response to mean that his symptoms restricted his 
routine daily activities to 30 percent of the pre-illness 
level, the interpretation more favorable to the Veteran.  

Thus, by the Veteran's account, and given that he reported 
constant debilitating fatigue, a 60 percent evaluation would 
be in order.  However, there would be no reason to provide 
medical examinations in the case of chronic fatigue syndrome 
if the rating was simply based on the Veteran's report.  
Giving the Veteran's report due probative weight, the Board 
finds that the examiner's findings are more probative as to 
the amount of disability resulting from chronic fatigue 
syndrome.  Because her report amounts to a finding that the 
Veteran has no restriction of routine daily activities due to 
chronic fatigue syndrome, assignment of a rating higher than 
10 percent based on such effects is not warranted.  
Similarly, given this report a rating higher than 10 percent 
disabling for chronic fatigue syndrome is not warranted under 
any other criteria for evaluating chronic fatigue syndrome.  

Based on the above, the preponderance of the evidence is 
against granting a disability rating higher than 10 percent 
for chronic fatigue syndrome.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  

Extraschedular Consideration

The Veteran has argued that his service connected 
disabilities prevent him from working.  Of note is that the 
Veteran has appealed the RO's decision as to whether a total 
disability rating (100 percent) is warranted based on 
unemployability and in this document the Board remands that 
matter to the RO for additional development.  However, the 
Board has considered whether referral for a rating outside of 
the schedule for rating disabilities is warranted for 
disability resulting from his scar, low back disability, and 
chronic fatigue syndrome.  In this case the criteria for 
referral for extraschedular consideration have not been met.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  Id.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Further, the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 38 Vet. 
App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe a veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe a veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

No evidence of record shows that the Veteran's low back 
disability, scar, or chronic fatigue syndrome result in a 
level of disability or symptomatology not addressed by the 
schedular criteria.  By his own testimony the only effect of 
his scar is that it itches.  Although itching is not 
addressed by the rating schedule it does not affect his 
earning capacity and hence is not a disability for VA 
compensation purposes.  38 C.F.R. § 4.1 ('disability' means 
impairment in earning capacity resulting from disease or 
injuries and their residual conditions).  His low back 
disability results in pain, limitation of motion, and 
neurological manifestations.  These manifestations, both in 
kind and severity suffered by the Veteran, are addressed by 
the rating schedule under 38 C.F.R. §§ 4.40, 4.45, 4.71a, and 
4.124a.  As to his chronic fatigue syndrome the most 
probative evidence of record shows that the Veteran has no 
symptoms associated with chronic fatigue syndrome.  Thus, 
analysis of this case under the first step specified in Thun 
indicates that referral for extraschedular consideration is 
not warranted in this case.  There is no reasonable doubt to 
be resolved as to this matter.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The appeal as to entitlement to service connection for PTSD 
is dismissed.  

Service connection for a hearing loss disorder is denied.  

Service connection for a respiratory disorder is denied.  

An evaluation in excess of 20 percent disabling for 
orthopedic manifestations of low back strain with history of 
avulsion fracture L5 is denied.  

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for mild incomplete 
paralysis of the left toes, resulting from the low back 
strain with history of avulsion fracture L5 is granted.  

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for mild incomplete 
paralysis of the right toes, resulting from the low back 
strain with history of avulsion fracture L5 is granted

An evaluation in excess of 10 percent disabling for chronic 
fatigue syndrome with muscle aches, weakness, joint pain, and 
headaches, is denied.  

A compensable evaluation for scar, residuals, ganglion cyst, 
right wrist is denied.  


REMAND

VA's duty to assist includes providing medical examinations 
when needed.  38 U.S.C.A. § 5103A.  Such examinations must be 
contemporaneous, thorough, and take into account records of 
prior treatment.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Both the examination and the evaluation of 
disability must be viewed in relation to the history of the 
disability.  38 C.F.R. § 4.1.  

In this case, the Veteran's service connected depression has 
been evaluated primarily on the basis of a July 2006 
examination report.  As explained above, in March 2009 the 
Veteran underwent a VA examination for chronic fatigue 
syndrome the results of which raise the question as to 
whether there is sufficient evidence of record to assign an 
accurate disability rating for the Veteran's depression.  
During the Board hearing the issues of the extent of 
disability resulting from the Veteran's depression as well as 
his employability were discussed and the Veteran was in 
agreement that an examination was in order.  Transcript at 
34.  

Although VA afforded the Veteran an examination in July 2006 
with regard to his claim for service connection for GERD, the 
examination report is not adequate.  In June 2006, the RO 
requested a medical examination and directed the examiner to 
address all issues including any new issues raised by the 
Veteran during the examination and to comment on the etiology 
of any condition.  In the examination report it was noted 
that the Veteran had been told that he had reflux and the 
examiner stated an impression of probable GERD.  However, the 
examiner provided no opinion as to the etiology of the GERD.  
In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the 
Veterans Court explained that, even if not statutorily 
required to provide an examination, once VA undertakes the 
effort to provide an examination with regard to a service 
connection claim VA must provide an adequate one, or, at 
minimum, notify the claimant as to why an examination will 
not or cannot be provided.  See also Daves v. Nicholson, 21 
Vet. App. 46, 52 (2007).  As the examiner failed to provide 
the requested opinion, the examination was inadequate.  

This report provides evidence that the Veteran has GERD, or 
at least had GERD at some point during the pendency of his 
claim.  He has asserted that he self treated symptoms of GERD 
during service but did not report the symptoms.  He has at 
least implied a connection between his current symptoms and 
service.  Hence, a medical examination is required to 
determine if the Veteran's GERD had onset during his active 
service.  See 38 U.S.C. § 5103A(d); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

On remand, the RO must afford the Veteran VA examinations.  
He must be afforded a VA examination by a mental health 
professional to determine the severity of disability arising 
from his service connected depression and to obtain an 
opinion as to whether his service connected depression 
renders him unable to obtain and follow a substantially 
gainful occupation.  He must also be afforded a VA 
examination in order to determine whether GERD from which he 
suffered during the pendency of his claim and appeal had 
onset during his active service.  Additionally, the examiner 
must provide an opinion as to whether the Veteran's service 
connected disabilities, acting alone or together, or acting 
in concert with his service connected depression, render him 
unable to secure or follow a substantially gainful 
occupation.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
determine the nature and etiology of any 
GERD that may be present and the degree 
of impairment the service connected 
disabilities cause in the Veteran's 
capacity for preforming substantially 
gainful employment.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and 
following this review and the 
examination, the examiner is asked to 
provide answers and opinions to the 
following:  

(a)  Whether it is at least as 
likely as not (a 50 percent or 
greater probability) that any 
GERD suffered by the Veteran 
since 2004 had its onset during 
his active service or is 
otherwise related to service.  

(b)  Whether it is at least as 
likely as not (a 50 percent or 
greater probability) that the 
Veteran's service connected 
physical disabilities, either 
acting alone or together or in 
concert with his depression, 
render him unable to secure or 
follow a substantially gainful 
occupation.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  Afford the Veteran a psychiatric 
examination to determine the severity and 
manifestations of his depression and the 
degree of impairment it causes in the 
Veteran's capacity for preforming 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and following this review and 
the examination the examiner is asked to 
address the following: 

(a)  Provide a detailed review 
of the Veteran's pertinent 
medical history, current 
complaints, and the nature and 
extent of his depression.  

(b)  Provide an opinion as to 
whether it is at least as 
likely as not (a 50 percent or 
greater probability) that the 
Veteran's service connected 
depression renders him unable 
to secure or follow a 
substantially gainful 
occupation.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


